DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. This Office Action is responsive to the communication filed on 28 October 2020.  Claims 18-35 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,855,525 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 is generic to all that is recited in claim 1 of U.S. Patent No. 10,855,525. That is, claim 1 of U.S. Patent No. 10,855,525 falls entirely within the scope of claim 1 or, in other words, claim 18 is anticipated by claim 1 of U.S. Patent No. 10,855,525. Specifically, because a virtual conference is a species of the generic category defined by a “virtual area,” the process of claim 18 reciting a “virtual conference” is anticipated by claim 1 of U.S. Patent No. 10,855,525 reciting a “virtual area”.  Claims 19-26 are similarly anticipated by claims 2-9 as shown in the chart below.  .
Application Number: 17/083,151
US Patent Number 10,855,525 B2
18.  A method for a virtual conference implemented by at least one server 
network node and supporting realtime communications between communicants, including a user operating a first client network node and a communicant operating a second client network node, the method comprising: 



displaying, by the first client network node, a graphical user interface comprising graphical representations of the virtual conference, the communicants who are present in 
the virtual conference, and an object associated with the virtual conference;  












based on user input received in connection with the graphical representation of the object, retrieving, by the first client network node, data from a network resource identified by a uniform resource identifier (URI) currently associated with the object;  

rendering, by the first client network node, the retrieved data in the graphical 

based on receipt of a change of control indication from the second client network, stopping the controlling by the first client network node, controlling, by the second client network node, views of the data retrieved from the network resource identified by the URI;  and

in the graphical user interface, presenting a different view of data sourced from the network resource identified by the URI currently associated with the object and screen sharing the different view between the communicants, wherein the different view is controlled by the second client network node, wherein the change of the control indication is further used by the second client network node to unsubscribe from the data retrieved by the first client network node.

communications between communicants who are present in a virtual area, including a user operating a first client network node and a communicant operating a second client network node, the method comprising: 

displaying, by the first client network node, a graphical user interface comprising graphical representations of the virtual area, the communicants who are present in the virtual area, and an object associated with the virtual area;  


displaying, by 
the first client network node, on a section separate from the virtual area, 
graphical representations of communicants in a current zone of the virtual area, including the user, the communicant operating the second client network 
node, and at least another communicant not in the virtual area;  

based on user input received in connection with the graphical representation of the object, retrieving, by the first client network node, data from a network resource identified by a uniform resource identifier (URI) currently associated with the object; 

rendering, by the first client network node, the retrieved data in the graphical user 


based on receipt of a change of control indication from the second client network, stopping the controlling by the first client network node, controlling, by the second client network node, views of the data 
retrieved from the network resource identified by the URI;  and

in the graphical user interface, presenting a different view of data sourced from the 
network resource identified by the URI currently associated with the object and 
screen sharing the different view between the communicants, wherein the different view is controlled by the second client network node, wherein the change of the control indication is further used by the second client network node to unsubscribe from the data retrieved by the first client network node.

the first view of the retrieved data to the second client network node
2.  The method of claim 1, wherein the first client network node transmits 
the first view of the retrieved data to the second client network node.
20.  The method of claim 19, wherein the first view of the retrieved data is transmitted transmitting based on receipt of an indication that the second client network node is subscribed to data retrieved by the first client network node in connection with the object.
3.  The method of claim 2, wherein the first view of the retrieved data is 
transmitted transmitting based on receipt of an indication that the second 
client network node is subscribed to data retrieved by the first client network 
node in connection with the object.
21.  The method of claim 18, wherein the first client network node transmits 
the URI currently associated with the object to the second network node.
4.  The method of claim 1, wherein the first client network node transmits 
the URI currently associated with the object to the second network node.
22.  The method of claim 21, wherein the URI currently associated with the 
object identifies a network resource configured to synchronize views of data 

sharing the network resource.

object identifies a network resource configured to synchronize views of data 

sharing the network resource.

retrieved by the second network node in connection with the object.
   6.  The method of claim 1, further comprising, based on receipt of the 
change of control indication, subscribing, by the first client network node, to 
data retrieved by the second network node in connection with the object.
24.  The method of claim 18, wherein the change of control indication comprises 
instructions from the network service that configure the first network node to 
stop the controlling and to retrieve views of the data from the network 
resource that are controlled by the second client network node.
7.  The method of claim 1, wherein the change of control indication 
comprises instructions from the network service that configure the first 
network node to stop the controlling and to retrieve views of the data from the 
network resource that are controlled by the second client network node.
25.  The method of claim 18, wherein the graphical user interface also includes 
area displaying the communicants who are present in the virtual conference. 

  8.  The method of claim 1, wherein the at least another communicant not in 
the virtual area displayed the section of the graphical user interface separate 
from the virtual area is on a contact list of the user.
26.  The method of claim 18, further comprising: based on user input received in connection with the graphical representation of the object, concurrently 
with the presenting the different view of the retrieved data from the network 
resource identified by the URI currently associated with the object, opening, 
by the second client network node, a separate private view of the retrieved 
data in another graphical user interface. 

9.  The method of claim 1, further comprising, based on user input received 
in connection with the graphical representation of the object, concurrently 
with the presenting the different view of the retrieved data from the network 
resource identified by the URI currently associated with the object, opening, 
by the second client network node, a separate private view of the retrieved 
data in another graphical user interface.



Claims 27-35 recite subject matter similar in scope to claims 18-26 and are rejected under the same rationale as claims 18-26.  Accordingly, claims 18-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,855,525 B2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Spencer et al. (US 2011/0072366 A1) - A system is disclosed for multimedia multipoint real-time conferencing that includes a communication module to receive via a transport protocol, from a client embedded in a host website (such as a social networking website, a blog, or a dating website), a request to share media content in a real-time group conference associated with users of a virtual room.  The content may include an audio, a video, a text, or a HyperText Markup Language (HTML) code referencing a third-party resource.  The request may be associated with routing requirements and transport characteristics.  The system may further include a content encoder at the host website to create a data packet encapsulating the transport characteristics and the routing requirements.  The system may further include a multipoint router to share the content via the transport protocol in the real-time group conference associated with the users of the virtual room.  The shared content may include implicit and explicit recommendations.

Siminoff et al. (US 7,162,528 B1) - A Collaborator computer collaborative environment (CCE) instantiated by a computer network includes N Collaborator CCE clients and a Collaborator CCE server.  Each of the N Collaborator CCE clients generates message objects each including a nested group identifier and an associated privilege level; the Collaborator CCE server filters the generated message objects and routes only those message objects to an Nth Collaborator CCE client that is a member of the respective group having the group identifier and that has a privilege greater than or equal to the associated privilege level.  Corresponding software is also described.

Sanchez et al. (US 2010/0153857 A1) - Embodiments provide a shared space for communicating information.  In an embodiment a number of users associated with a computing environment can use a shared space to communicate information with one another.  Each computing device of the computing environment can include a shared space application.  The shared space application includes a number of interactive tools that can be used to persist various communications between associated computing devices of a computing environment.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079.  The examiner can normally be reached on Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DARRIN HOPE
Examiner
Art Unit 2173


 /TADESSE HAILU/Primary Examiner, Art Unit 2173